DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:
  Claim 2 recites t2 ≥ 500 T/m while claim 1 earlier recites t2 ≥ 2500 T/m OR ≥ 500 T/m and less than 2500 T/m OR t2 ≥ 1000 T/m and less than 2500 T/m.  
	Claim 3 recites the combination of t1 ≥ 1000 T/m and less than 2500 T/m and t2 ≥ 1000 T/m while claim 1 earlier recites a combination of t1 ≥ 1000 T/m and less than 2500 T/m and t2 ≥ 500 T/m and less than 2500 T/m OR a 
 	Claim 4 recites the combination of t1 ≥ 500 T/m and less than 1000 T/m and t2 ≥ 2500 T/m while claim 1 earlier recites a combination of t1 ≥ 1000 T/m and less than 2500 T/m and t2 ≥ 500 T/m and less than 2500 T/m OR a combination of t1 ≥ 500 T/m and less than 1000 T/m and t2 ≥ 1000 T/m and less than 2500 T/m. 
	Claim 5 recites the combination of t1 ≥ 0 and less than 500 T/m and t2 ≥ 2500 T/m while claim 1 earlier recites a combination of t1 ≥ 1000 T/m and less than 2500 T/m and t2 ≥ 500 T/m and less than 2500 T/m OR a combination of t1 ≥ 500 T/m and less than 1000 T/m and t2 ≥ 1000 T/m and less than 2500 T/m. 
	Claim 8 recites the combination of t1 ≥ 2500 T/m and t2 ≥ 0 and less than 500 T/m while claim 1 earlier recites a combination of t1 ≥ 1000 T/m and less than 2500 T/m and t2 ≥ 500 T/m and less than 2500 T/m OR a combination of t1 ≥ 500 T/m and less than 1000 T/m and t2 ≥ 1000 T/m and less than 2500 T/m.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (2012/0125656) in view of Fugetsu et al. (2011/0151254) and Stonikas et al. (2003/0066676).
 	Wei et al. discloses a carbon nanotube strand wire (20) comprising a plurality of carbon nanotube wires (210 same as 110) each comprising a plurality of bundled carbon nanotube aggregates (1121) configured of a plurality of carbon nanotubes, wherein each of the carbon nanotube wire is twisted.  Wei et al. also discloses a coated carbon nanotube electric wire (20) comprising the carbon nanotube strand wire and an insulating coating layer (240) provided at the 
 	Wei et al. does not disclose the number of twists t1 of each of the carbon nanotube wires (210) being ≥ 1000 T/m and less than 2500 T/m and the carbon nanotube wires in the strand wire (20) being twisted together with a number of twists t2 being ≥ 500 T/m and less than 2500 T/m (re claim 1).
 	Fugetsu et al. discloses carbon nanotube yarn.  Fugetsu et al. discloses that in the case of twisted yarn, the twist number is about 200 to 5000 T/m.  It would have been obvious to one skilled in the art to provide each carbon nanotube wire (210) of Wei et al. with the number of twists between 500 and 2500 T/m as taught by Fugetsu et al. to meet the specific use of the resulting strand wire, greater the number of twists will bind the carbon nanotube aggregates tightly and smaller the number of twists will improve the strand wire flexibility.
 	Stonikas et al. discloses a strand wire comprising a plurality of wires (10a-10c) which are twisted together with the number of twists of the strand wire being ≥ 500 T/m and less than 2500 T/m ([0038], 40 T/in. = 1575 T/m).  It would have been obvious to one skilled in the art to twist the carbon nanotube wires (210) in the strand wire (20) of Wei et al. together as taught by Stonikas et al. to increase the strand wire flexibility.  It would have been obvious to one skilled in the art to provide the modified strand wire of Wei et al. with the number of twists being 
 	Modified strand wire of Wei et al. also discloses t1 ≥ 2500 T/m (see Fugetsu et al.) and t2 ≥ 500 T/m (see Stonikas et al.) (re claim 2); t1 ≥ 1000 T/m and less than 2500 T/m (see Fugetsu) and t2 ≥ 1000 T/m (see Stonikas) (re claim 3); t1 ≥ 500 T/m and less than 1000 T/m (see Fugetsu) and t2 less than 2500 T/m (re claim 4).

7.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Fugetsu et al. and Stonikas et al. as applied to claim 1 above, and further in view of Jones, Jr. (2195592).
 	Wei et al., as modified, discloses the invention substantially as claimed including t1 > 0 and less than 500 T/m (see Fugetsu) and t2 less than 2500 T/m (see Stonikas) (re claims 5-8).
 	Wei et al., as modified, does not disclose a twist direction of each of the carbon nanotube wires being one of S and Z directions and a twist direction of the strand wire being the other of S and Z directions (re claims 5-8).
 	Jones, Jr. discloses a strand wire (rope) comprising a plurality of wires (strands), wherein each of the wires (strands) has an S twist direction (right), and the strand wire (rope) has a Z twist direction (left).  
.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Fugetsu et al. and Stonikas et al. as applied to claim 1 above, and further in view of Chuang et al. (9322131).
 	Wei et al., as modified, discloses the invention substantially as claimed including an equivalent circle diameter of each of the carbon nanotube wires (110 or 210) being between 0.01 mm and 30 mm (Wei, [0017], diameter of wire 111 = 20 µm; diameter of wire 1121 = 15 µm => diameter of wire 110 or 210 = 20 +15 +15 = 50 µm = 0.05 mm).  
	Wei et al., as modified, does not disclose an equivalent circle diameter of the strand wire being between 0.1 mm and 60 mm.
 	Chuang et al. discloses a strand wire (Fig. 2) having an equivalent circle diameter (279) between 0.1 mm and 60 mm (col. 7, lines 20-25).  It would have been obvious to one skilled in the art to modify the strand wire of Wei et al. to have the diameter taught by Chuang et al. to meet the specific use of the resulting wire.

Response to Arguments
9.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the twist number disclosed in Fugetsu does not relate to the number of twists t1 or t2 recited in claim 1.  Examiner would disagree.  Fugetsu, [0052], discloses that in case of twisted yarn, the twist number should be about 200 T/m to 5000 T/m.  Carbon nanotube wire (210 or 110) of Wei et al. is a yarn.  Accordingly, one skilled in the art would have motivated to use the twist number taught by Fugetsu in the wire of Wei et al. to meet the specific use of the resulting strand wire.
 	Terminal Disclaimer filed on 11/03/2020 is proper and has been recorded.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAU N NGUYEN/Primary Examiner, Art Unit 2847